 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 

DILENIA PAGUADA, on behalf of herself and all $f sevoccseage
others similarly situated, ii emery, 4 2001, r

Plaintiff,

ORDER
“against- 20 Civ. 9260 (GBD)

THE KAIROS GROUP, INC.,

Defendant.
a xX

GEORGE B. DANIELS, United States District Judge:

In light of the Plaintiff's notice that the parties have reached a settlement in this matter,
all conferences and deadlines previously scheduled are adjourned sine die. The parties shall
submit a stipulation of dismissal or a status report within sixty (60) days of this order.

Dated: May 4, 2021
New York, New York
SO ORDERED.

Garay 6. Dorkel.

CVORG DANIELS
nited States District Judge

 
